Exhibit December 11, Board of Directors General Finance Corporation 39 East Union Street Pasadena, CA 91103 Gentlemen: I am acting as counsel to General Finance Corporation, a Delaware corporation (the “Company”), in connection with its registration statement on Form S-8 (the “Registration Statement”), filed with the Securities and Exchange Commission relating to the registration of 2,500,000 shares (the “Shares”) of the common stock, par value $.0001 per share, of the Company (the “Common Stock”) issuable pursuant to the General Finance Corporation 2009 Stock Incentive Plan (the “Stock Incentive Plan”). This opinion letter is furnished to you at your request to enable you to fulfill the requirements of Item601(b)(5) of Regulation S-K, 17 C.F.R. §229.601(b)(5), in connection with the Registration Statement. For purposes of this opinion letter, I have examined copies of the following documents: 1.
